Citation Nr: 0121070	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  01-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to March 
1961.  He died on February [redacted], 1997.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO 
determined that the appellant was not entitled to enhanced 
DIC benefits under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).


REMAND

In a decision dated in June 1997, the RO awarded the 
appellant DIC benefits on the basis that a principle cause of 
the veteran's death, namely disseminated Strongyloides 
stercoralis infection, was incurred during active duty.  The 
appellant subsequently filed a claim for enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  
During his lifetime, the veteran had not been in receipt of 
service connection for Strongyloides stercoralis infection.  
Nonetheless, she asserts that her husband was 
"hypothetically" entitled to receive a total disability 
rating for his service connected disability for the eight-
year period preceding his death.  See Hix v. West, 12 Vet. 
App. 138 (1999) (holding that the provisions of 38 U.S.C.A. 
§ 1311(a)(2) allow a claimant to seek enhanced DIC benefits 
on a "hypothetical" basis).

The RO denied the appellant's claim pursuant to a VA 
"interpretive rule" which concluded that, despite the 
holding in Hix, VA had no authority to award enhanced DIC 
benefits in a hypothetical entitlement claim.  64 Fed. Reg. 
3388 (Jan. 21, 2000).  In pertinent part, the underlying 
bases for VA's interpretive rule were subsequently rejected 
by the Federal Circuit Court of Appeals.  Hix and Pardue v. 
Gober, 225 F.3d 1377 (Fed. Cir. Sept. 20, 2000) (holding that 
38 U.S.C.A. § 1311 "requires" VA to conduct a de novo 
review of the veteran's disability in a hypothetical 
entitlement claim).  VA's General Counsel has recently 
addressed the type(s) of evidence which may be used in 
adjudicating a hypothetical entitlement claim under 
38 U.S.C.A. § 1311(a)(2).  VA O.C.C. Prec. Op. 9-2000 (Dec. 
8, 2000).

In light of the above, the Board must remand this claim to 
the RO for re-adjudication of the appellant's hypothetical 
entitlement claim under 38 U.S.C.A. § 1311(a)(2).  The 
appellant has contended that, due to service connected 
disability, the veteran was housebound for the 10-year period 
preceding his death and totally disabled many years prior 
thereto.  The veteran's VA clinical records, which begin in 
1994, reflect the existence of prior VA clinical records.  
The RO should contact the appellant and request her to 
identify, by name(s), location(s) and date(s) of treatment, 
any private and/or VA medical records which she believes 
would be relevant to the claim on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).  VA clinical records also reflect 
that the veteran had been awarded disability benefit payments 
from the Social Security Administration (SSA) since at least 
1995.  The RO should clarify with the appellant the 
approximate date that the veteran was awarded SSA benefits 
and proceed to obtain the complete text of the SSA decision 
and all supporting documents.  See Lind v. Principi, 3 Vet. 
App. 493 (1992) (VA must seek to obtain relevant SSA records 
before proceeding with the appeal).

On remand, the RO should also determine whether any further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the appellant and 
request her to identify, by name(s), 
location(s) and date(s) of treatment, any 
private and VA medical treatment records which 
she believes would be relevant in establishing 
that the veteran was totally disabled due to 
service connected disability for the eight 
year period preceding his death.  Thereafter, 
the RO should attempt to obtain all identified 
clinical records.

2.  The RO should clarify with the appellant 
the approximate date that the veteran was 
awarded disability benefit payments from SSA.  
Thereafter, the RO should contact SSA and 
obtain a copy of the complete text of the 
award decision and all medical records relied 
upon in making the determination.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claim for enhanced DIC benefits under 
38 U.S.C.A. § 1311(a)(2).  If any benefit 
sought on appeal remains denied, the appellant 
and her representative should be provided a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


